Citation Nr: 0719394	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  03-21 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran served on active duty from November 1940 to 
November 1944.  He died in March 2003.  The appellant is the 
veteran's widow.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a May 2003 rating decision of the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In August 2005, the Board remanded the claim for 
additional development.  


FINDINGS OF FACT

1.  The veteran died in March 2003, at the age of 85.  
According to the death certificate, the cause of his death 
was sepsis.

2.  At the time of his death, service connection was in 
effect for arthritis of the right knee, evaluated as 20 
percent disabling, arthritis of the left knee, evaluated as 
20 percent disabling, arthritis of the lumbar spine, 
evaluated as 20 percent disabling, arthritis of the cervical 
spine, evaluated as 20 percent disabling, arthritis of the 
right shoulder, evaluated as 20 percent disabling, arthritis 
of the left shoulder, evaluated as 20 percent disabling, 
"wounds, multiple, left hand with arthritis with hysteria," 
evaluated as 10 percent disabling, sinusitis, evaluated as 10 
percent disabling, arthritis of the right hand, evaluated as 
0 percent disabling, and "wounds, residuals, mild group 
VIII, left, left chest," evaluated as 0 percent disabling.  
His combined rating was 80 percent; he was determined to be 
eligible for special monthly compensation on account of need 
for regular aid and attendance as of June 1995; a total 
rating on the basis of individual unemployability due to 
service-connected disability (TDIU) was in effect from June 
1996.  

3.  The veteran's cause of death is not related to his 
service, or to a service-connected disability.


CONCLUSION OF LAW

Service connection for the veteran's cause of death is not 
warranted.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Cause of Death

The appellant argues that service connection for the cause of 
the veteran's death is warranted.  She essentially asserts 
that the veteran had left arm swelling and other left arm 
symptoms prior to his death, and that his cause of death 
(sepsis) was related to his service-connected left arm 
disability, which included retained shrapnel.  See transcript 
of appellant's hearing, held in October 2004.   In this 
regard, she testified that she was told by physicians that 
the veteran's actual cause of death was a stroke, and that to 
the extent that the certificate of death indicates that 
tobacco use contributed to the veteran's death, this is 
inaccurate.  Id.  

In April 2003, the appellant filed claims for service 
connection for the cause of the veteran's death, and 
entitlement to dependency and indemnity compensation (DIC) 
pursuant to 38 U.S.C.A. § 1318.  In May 2003, the RO denied 
the claims.  The appellant appealed, and in August 2005 the 
Board denied the claim for DIC, and remanded the claim for 
service connection for the cause of the veteran's death for 
additional development.  

For a grant of service connection for the cause of death, 
pertinent regulations require a showing that either the fatal 
disease was incurred in or aggravated by service or, in some 
instances, was manifest to a compensable degree within one 
year of service discharge.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  In the absence of such 
evidence, the regulations require a showing that a service- 
connected disability caused or contributed substantially or 
materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 
3.310(a), 3.312.

With respect to the principal cause of death, VA regulations 
provide that a "service-connected disability will be 
considered as the principal cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service- 
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  38 C.F.R. § 3.312.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.  Service-connected diseases or injuries 
involving active processes affecting vital organs receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  Id.  

The Board notes that subsequent to the most recent 
Supplemental Statement of the Case, dated in June 2006, 
medical treatment reports were received from the Temple VA 
Medical Center.  This evidence has not been reviewed by the 
agency of original jurisdiction.  However, in a statement, 
received in May 2007, the appellant has waived review of this 
evidence by the AOJ.  See  38 C.F.R. § 20.1304(c) (2006).  
Accordingly, a remand for RO review of this evidence is not 
required, and the Board may proceed.  

The veteran's certificate of death indicates that he died in 
March 2003, at the Providence Health Center, at the age of 
85.  The only cause of death listed is "sepsis."  The 
certificate of death indicates that tobacco use contributed 
to the veteran's death.  

During the veteran's lifetime, service connection was in 
effect for arthritis of the right knee, evaluated as 20 
percent disabling, arthritis of the left knee, evaluated as 
20 percent disabling, arthritis of the lumbar spine, 
evaluated as 20 percent disabling, arthritis of the cervical 
spine, evaluated as 20 percent disabling, arthritis of the 
right shoulder, evaluated as 20 percent disabling, arthritis 
of the left shoulder, evaluated as 20 percent disabling, 
"wounds, multiple, left hand with arthritis with hysteria," 
evaluated as 10 percent disabling, sinusitis, evaluated as 10 
percent disabling, arthritis of the right hand, evaluated as 
0 percent disabling, and "wounds, residuals, mild group 
VIII, left, left chest," evaluated as 0 percent disabling.  
His combined rating was 80 percent.  He was determined to be 
eligible for special monthly compensation on account of need 
for regular aid and attendance as of June 1995, and a total 
rating on the basis of individual unemployability due to 
service-connected disability (TDIU) was in effect from June 
1996.  See December 1996 RO rating decision.  

The veteran's service medical records did not show treatment 
or a diagnosis of a sepsis.  Service medical records show 
that in September 1943, the veteran was wounded in Salerno.  
Specifically, he was struck in the left hand and left arm by 
shrapnel, and he was noted to have shrapnel wounds to the 
second and third fingers of the left hand.  He was 
hospitalized for this condition, and he received a Purple 
Heart.  He was returned to the United States in January 1944.  
His treatment included two surgeries to attempt to straighten 
crooked fingers.  He was discharged due to his wounds.  

The post-service medical evidence consists of VA and non-VA 
reports, dated between 1945 and 2003.  This evidence shows 
that the veteran had a complex medical history that included 
obesity and diabetes mellitus, diagnosed in 1976, and 
congestive heart failure, diagnosed in 1977.  A history of a 
myocardial infarction was also noted.  See reports from 
Schwartze, Anderson & Mc Donald Associated, dated in 1967 and 
1977.  Overall, reports from the Providence Health Center 
(PHC), dated between 1991 and 2003, show treatment for 
disorders that included hypertension, diabetes, and coronary 
artery disease.  These reports indicate that he had undergone 
an angioplasty in 1992.  

With regard to the VA treatment reports, the veteran's 
medical history is summarized as follows: VA treatment 
reports, dated in 1994, note treatment for cholelithiasis, 
and diagnoses that included ischemic heart disease.  VA 
hospital reports, dated between 1994 and 1995, contains 
diagnoses that included chronic obstructive pulmonary 
disease, obesity, hypertension, arteriosclerotic heart 
disease with atrial fibrillation, congestive heart failure, 
insulin-dependent diabetes mellitus, and a generalized 
anxiety disorder.  A VA hospital report, dated in April 1995, 
shows treatment for diagnosed conditions that included 
septicemia secondary to left-sided pneumonia, peripheral 
vascular disease, and arteriosclerotic heart disease with 
congestive heart failure and pulmonary edema.  A VA hospital 
report, dated in February 2001, shows treatment for dementia 
and a generalized anxiety disorder, and indicates that the 
veteran was to be placed in a CNH (community nursing home).  

PHC reports, dated in March 2003, show treatment for 
shortness of breath, and that he was determined to have had a 
brain stem stroke.  He was noted to have no edema in his 
extremities.  His prognosis was "Felt to be grim."  
Unfortunately, he expired on his third day of treatment.  The 
diagnoses at the time of death were aspiration pneumonia, 
recent brain stem cerebrovascular accident, severe COPD, 
congestive heart failure, renal failure, dementia, and "do 
not resuscitate status."  

The Board has determined that the claim must be denied.  The 
death certificate shows that the cause of the veteran's death 
was sepsis.  The service medical records do not show any 
treatment for sepsis symptoms.  The earliest evidence of 
sepsis is dated in 1995.  See April 1995 VA hospital report.  
This is approximately 50 years after separation from service.  
This lengthy period without treatment is evidence that there 
was not a continuity of symptomatology, and it weighs heavily 
against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  

Furthermore, there is no competent evidence showing that the 
veteran's cause of death is related to his service, or to a 
service-connected disability.  In this regard, a note from a 
VA social worker, dated in April 2003, notes that review of 
the veteran's "chart" suggests his death was a result of 
"the cumulative effects of this multiple medical problems."  
A review of a VA physicians' opinion, dated in January 2006, 
shows that he noted the veteran's history of a brainstem 
stoke and aspiration pneumonia, and that he had succumbed to 
his infection and cardiopulmonary and renal compromise.  He 
stated:

The veteran's service-connected 
degenerative arthritis did not in any 
reasonable way contribute to his cause of 
death or cause a material influence in 
accelerating his death.  These were 
stable and unrelated conditions.  And 
also, there is no evidence of record to 
suggest that the veteran's shrapnel wound 
on the arm was related to the aspiration 
pneumonia, the heart and lung renal 
failure, and diabetes, and the other 
medical problems above.  

The physician concluded that it is less likely than not that 
the veteran's service-connected conditions contributed 
materially to his cause of death.  This opinion, which was 
based upon review of the claims folder, is found to be 
persuasive.

In summary, the Board has considered the VA social worker's 
opinion, that the veteran's death was due to "the cumulative 
effects of this multiple medical problems," and that his 
"multiple medical problems" would presumably include his 
service-connected disabilities.  However, although the social 
worker noted that the veteran's "chart" had been reviewed, 
he did not specifically indicate that his opinion was based 
on a full review of the veteran's claims files.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000) (factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.).  In addition, the probative 
weight of this opinion is greatly reduced by the fact that it 
is from a social worker, who is not shown to have medical 
training.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993) (noting that an opinion may be reduced in probative 
value even where, as here, the statement comes from someone 
with medical training, if the medical issue requires special 
knowledge).  Therefore, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the claim must be denied.

To whatever extent the lay statements may be construed as 
seeking service connection for the cause of the veteran's 
death, these statements do not provide a sufficient basis for 
a grant of service connection.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty, lay testimony is not competent to prove a matter 
requiring medical expertise, such as a diagnosis or opinion 
as to medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  Accordingly, the claim for service 
connection for the cause of the veteran's death must be 
denied.

In reaching this decision, the Board considered the benefit- 
of-the-doubt rule; however, as the preponderance of the 
evidence is against the appellant's claim, such rule is not 
for application in this case.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  In this case, in April 2003, and October 2005, 
the RO sent the appellant notice letters (hereinafter "VCAA 
notification letters") that informed her of the type of 
information and evidence necessary to support her claim.  The 
RO's letters informed the appellant of her and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA and contained a specific request for 
the appellant to provide additional evidence in support of 
her claim.  She was asked to identify all relevant evidence 
that he desired VA to attempt to obtain.  The April 2003 VCAA 
letter was mailed to the appellant prior to the initial RO 
adjudication of her claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claim has been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and no prejudice 
to the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  The RO has 
obtained the veteran's service medical records, and VA and 
non-VA medical reports.  In this regard, in its August 2005 
Remand, the Board directed that the appellant be requested to 
provide an authorization for the release of records from a 
physician identified as Dr. Robertson.  However, there is no 
record that such an authorization was ever received.  This is 
a claim for service connection for the cause of the veteran's 
death, and an etiological opinion has been obtained.  The 
Board therefore finds that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of the duty to assist could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).


ORDER

Service connection for the cause of the veteran's death is 
denied.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


